Order, Supreme Court, New York County (Robert D. Lippmann, J.), entered on or about June 9, 2004, which, to the extent appealed *183from, granted plaintiffs motion for partial summary judgment on the issue of liability, unanimously reversed, on the law, without costs, and plaintiffs motion denied.
The award of partial summary judgment in plaintiffs favor was inappropriate, since defendants had not had the opportunity to hold a General Municipal Law § 50-h hearing or other discovery (see Fisher v Ciarfella, 300 AD2d 1028 [2002]; Mc-Glynn v Palace Co., 262 AD2d 116 [1999]). Concur—Mazzarelli, J.P., Saxe, Ellerin, Gonzalez and Catterson, JJ.